                     IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                 AUGUSTA DIVISION

UNITED STATES OF AMERICA                     )
                                             )
      v.                                     )          CR 118-089
                                             )
TOMARIO DESHANE THOMAS                       )
                                        _________

                                       ORDER
                                       _________

      Counsel have advised the Court all pretrial motions have been satisfied or otherwise

resolved. (See doc. no. 35.) Therefore, a motions hearing is not necessary, and all pending

motions are MOOT. (Doc. nos. 21-27, 29, 33.)

      SO ORDERED this 25th day of March, 2019, at Augusta, Georgia.
